
	
		II
		110th CONGRESS
		1st Session
		S. 1426
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2007
			Mrs. Boxer (for herself
			 and Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Agricultural Trade Act of 1978 to
		  reauthorize the market access program, and for other purposes.
	
	
		1.Market
			 access programSection
			 211(c)(1)(A) of the Agricultural Trade Act of 1978 (7 U.S.C.
			 5641(c)(1)(A)) is amended—
			(1)by striking
			 and before $200,000,000; and
			(2)by inserting
			 and $325,000,000 for each of fiscal years 2008 through 2012, 
			 after 2007,.
			2.Foreign market
			 development cooperator programSection 703 of the Agricultural Trade Act of
			 1978 (7 U.S.C. 5723) is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 $34,500,000 and inserting $50,000,000; and
				(B)by striking
			 2002 through 2007 and inserting 2008 through
			 2012; and
				(2)in subsection
			 (b), in the matter preceding paragraph (1), by striking 2001 and
			 inserting 2007.
			
